Citation Nr: 0624592	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-30 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocation of left (minor) shoulder, currently rated 20 
percent disabling.

2.  Entitlement to service connection for an upper back 
condition.

3.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Louis A. DeMier-Le Blanc


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The claims file is currently under the 
jurisdiction of the Pittsburgh, Pennsylvania, RO.  

On a February 2003 notice of disagreement, the appellant 
appears to be raising a claim of entitlement to a total 
disability rating due to individual unemployability.  On his 
VA Form 9, dated in October 2003, he makes reference to a 
nervous condition.  In an April 2005 statement, he appears to 
raise a claim of entitlement to service connection for a back 
disability under 38 U.S.C.A. § 1151 (West 2002).  These 
issues are referred to the RO for clarification and any other 
appropriate action.

A September 2005 rating decision denied the veteran's claim 
for entitlement to service connection for meningitis.  A 
timely notice of disagreement was filed and a Statement of 
the Case (SOC) was issued in March 2006.  As of this time, a 
substantive appeal has not been filed.  Therefore, the Board 
does not currently have jurisdiction.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.200 (2005).  




FINDINGS OF FACT

1.  The veteran's left shoulder disability, primarily 
manifested by pain, limitation of motion, and frequent flare-
ups, which prevent overhead activities, does not result in 
ankylosis, limitation of motion of the arm to 25 degrees from 
the side, or impairment of the humerus involving fibrous 
union, nonunion (false flail joint), or loss of head of 
(flail shoulder).

2.  An upper back condition, which was reportedly shown 
approximately two decades after separation from service, was 
not caused or aggravated by injury or disease incurred in 
service.  

3.  Sarcoidosis was not shown until approximately two decades 
after separation from service, and was not caused, 
aggravated, or otherwise related to any disease or injury 
incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for recurrent 
dislocation of left (minor) shoulder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2005). 

2.  The criteria for service connection for an upper back 
condition are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

3.  The criteria for service connection for sarcoidosis are 
not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for entitlement to an 
increased rating and entitlement to service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that he has that pertains to the claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection and increased rating, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


ANALYSIS

Increased Rating

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including testimony provided at a hearing; service medical 
records; VA medical records and examinations; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The evidence of record indicates that the veteran is right-
handed.  (See, e.g., report of November 2002 VA joints 
examination.)  In order to receive a rating higher than 20 
percent for the veteran's left (minor) shoulder disorder, 
there would have to be any of the following: under DC 5200, 
ankylosis of the scapulohumeral articulation; under DC 5201, 
limitation of motion of the arm to 25 degrees from the side; 
and under DC 5202, impairment of the humerus involving 
fibrous union, nonunion (false flail joint), or loss of head 
of (flail shoulder).  38 C.F.R. § 4.71a.  

The private medical records, the VA medical records, to 
include the November 2002 VA examination, as well as the 
November 2004 examination conducted by the Naval hospital in 
Spain, do not document the presence of any of the above.  The 
examination reports of record specifically indicate that 
there was no ankylosis.  Radiologic studies have also shown 
that findings consistent with the requirements for a higher 
rating under DC 5202 are not present.  

With regard to limitation of motion, it is noted that range 
of motion studies do not indicate that the veteran has 
limitation to 25 degrees from the side.  The veteran has 
indicated that he has frequent flare-ups, and is either 
prevented from performing various activities of daily living 
(e.g., yard work, household maintenance) or experiences 
flare-ups after performance of his daily activities.  
However, the record indicates that he is only prevented from 
doing overhead work, to include due to flare-ups.  He himself 
has reported that the pain results in inability to do 
overhead work, and this clearly is not indicative of 
limitation to 25 degrees.  Thus, the record establishes, 
after consideration of the DeLuca principles, that the 
criteria for a higher rating for the left (minor) shoulder 
disability are not met.  Thus, entitlement to an increased 
rating is denied. 

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection requires (1) medical evidence of a current 
disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, secondary service connection may be granted for 
a disability that is proximately due to, the result of, or 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a chronic disease (which 
includes sarcoidosis and arthritis) manifests to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran contends that during service, he was hospitalized 
for a respiratory condition and was then placed on a 
permanent respiratory profile.  He asserts that the currently 
diagnosed sarcoidosis stems from the in-service respiratory 
illness.  In addition, he asserts that his service-connected 
left shoulder disorder has caused a disability of the upper 
back.  

The veteran's service medical records indicate that in 
February 1968, he was hospitalized for an acute respiratory 
disease.  In June 1969, he was seen for pain in the upper 
back and chest.  The impression was heartburn with muscle 
spasm.  There were no other pertinent findings in service.  
His December 1969 separation examination does not show the 
presence of any back or respiratory condition.  Chest x-rays 
were noted to be negative.  

Review of the post-service VA medical records indicates that 
x-rays of the chest and cervical spine were conducted in 
1971.  A February 1971 treatment report notes that x-rays 
were negative.  A March 1971 VA examination indicates that no 
abnormality was noted on examination of the respiratory 
system.  Chest x-rays conducted in March 1971 were also 
negative.  

The report of a November 2002 VA spine examination indicates 
that the veteran reported that he did not have treatment for 
his upper back in service.  He reported that he began having 
upper back pain six or seven years ago.  The examiner, after 
examination and review of the evidence of record, to include 
the service medical records, found that the veteran's upper 
back condition was not secondary to or etiologically related 
to his service-connected left shoulder disability.   

Also, post service private medical records indicate that the 
veteran was first diagnosed with sarcoidosis in 1991.  

After review of the evidence, the Board finds that service 
connection for the claimed disorders is not warranted.  
Though the veteran was seen for a respiratory ailment in 
service, this was noted to be acute and was resolved during 
service.  No respiratory illness was shown at separation and 
x-rays were noted to be normal.  Further, sarcoidosis was not 
shown until over two decades after separation from service.  
The evidence of record neither indicates a prior diagnosis of 
sarcoidosis nor does it provide a medical link between 
service and sarcoidosis.  

The Board notes the veteran has referenced Agent Orange in 
passing with regard to his sarcoidosis.  However, the 
veteran's DD Form 214 reveals no foreign service, and he 
received no Vietnam service medals.  As such, there is no 
evidence that the veteran was exposed to Agent Orange to 
warrant the application of a presumption based on service in 
Vietnam, nor is sarcoidosis a condition listed as a 
presumptive condition under the Agent Orange regulations.  
38 C.F.R. §§ 3.307(6), 3.309(e).

As sarcoidosis was not shown within one year of separation 
from service and is not medically linked to any disease or 
injury incurred in service, or otherwise medically linked to 
service, service connection is not warranted.

Service connection for an upper back condition is also not 
warranted as it is not shown to have been incurred in service 
or caused or aggravated by any disease or injury incurred in 
service.  As mentioned above, there was a one-time in-service 
treatment that referenced complaints of back pain, and this 
appears to have been linked to heartburn.  In any event, this 
was acute and transitory.  No other complaints of upper back 
pain are noted in the service medical records.  In fact, his 
separation examination did not indicate the presence of any 
upper back condition.  While the veteran believes that his 
current upper back condition (which reportedly began 
approximately a decade ago) is due to his service-connected 
left shoulder disability, VA examination in November 2002 
specifically found that the two problems were not related.  
As there is no link between service (to include any service-
incurred disease or injury) and the upper back condition, 
which reportedly manifested approximately two decades after 
separation from service, service connection is not warranted.   

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An increased rating for recurrent dislocation of left (minor) 
shoulder is denied.

Service connection for an upper back condition is denied.

Service connection for sarcoidosis is denied. 


______________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


